Citation Nr: 0837433	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-15 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the award of improved death pension benefits from 
April 1, 2006 in the amount of $16.66 per month was correctly 
computed.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.  He died in March 2001. The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 administrative decision of 
the Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania, Regional Office (RO), which determined that the 
appellant was entitled to receive monthly improved death 
pension benefits in the amount of $16.66 per month.  The 
appellant perfected an appeal of that decision, arguing that 
she is entitled to receive a greater amount per month.


FINDINGS OF FACT

1. The maximum annual pension rate for the term beginning 
December 1, 2005 for a surviving spouse was $7,094.00.

2.  The appellant filed a claim of entitlement to improved 
death pension benefits on March 20, 2006. 

3.  The appellant's income for VA purposes for the term 
beginning March 20, 2006 was $797.50/month from Social 
Security, and $41.96/month in earned interest.  This equates 
to a countable income rounded to the nearest dollar of 
$10,074.

4.  The appellant's countable income is reduced by her 
payment of unreimbursed medical expenses totaling 
$3,072/year.  This figure is derived by adding her payment of 
$2,010/year for an AARP supplemental insurance policy, and 
$1,062/year in Medicare premiums.  

5.  The difference between $10,074 and $3,072 is $7,002.

6.  The difference between $7,094 and $7,002 is $92.

7.  The appellant is entitled to $7.66/month in improved 
death pension benefits.


CONCLUSION OF LAW

The appellant is not entitled to improved death pension 
benefits exceeding $16.66/month. 38 U.S.C.A. §§ 1503, 1521, 
1541 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.3, 3.23, 3.271, 
3.272, 3.273 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the appellant in June 2006 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain. VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  While the appellant did not receive full notice prior 
to the initial decision, after pertinent notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and the claim 
was readjudicated in an October 2007 supplemental statement 
of the case. In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication and in light of the 
favorable action taken below, no further discussion of the 
VCAA at this point is required.


Criteria

Death pension benefits are payable to the surviving spouse 
because of the non-service connected death of the veteran. 38 
U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4). Basic entitlement 
exists if the veteran had qualifying wartime service or the 
veteran at the time of death was receiving or entitled to 
compensation for a service-connected disability based on 
service during a period of war. Id. In addition, the 
surviving spouse must meet specified net worth requirements 
and have an annual income that does not exceed the applicable 
maximum annual pension rate. Id. Payments of any kind from 
any source shall be counted as income during the twelve-month 
annualization period in which received unless specifically 
excluded by law or regulation. 38 U.S.C.A. § 1503; 38 C.F.R. 
§ 3.271(a).

Amounts of unreimbursed medical expenses paid within the 12- 
month annualization period will be excluded from the 
surviving spouse's countable income, provided, in pertinent 
part, that (i) they were paid by a surviving spouse for 
medical expenses of the spouse; (ii) they were incurred on 
behalf of a person who is a member or a constructive member 
of the spouse's household; and (iii) they were in excess of 
five percent of the applicable maximum annual pension rate 
for the spouse as in effect during the 12-month annualization 
period in which the medical expenses were paid. 38 C.F.R. § 
3.272(g)(2).

The pension rate paid is computed by subtracting the 
claimant's countable income from the maximum annual pension 
rate.  38 C.F.R. § 3.273.  Basic entitlement to such pension 
exists if, among other things, the appellant's income is not 
in excess of the maximum annual pension rate specified in 38 
C.F.R. § 3.23. 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 
3.3(a)(3). 

Effective December 1, 2005, the maximum annual pension rate 
for an otherwise eligible claimant, without a dependent 
child, was $7,094.  38 C.F.R. § 3.23(a)(5); M21-1, Part I, 
Appendix B. The maximum annual pension rate is published in 
Appendix B of VA Manual M21-1 (M21- 1) and is to be given the 
same force and effect as published in VA regulations. 38 
C.F.R. § 3.21.

For the purpose of determining initial entitlement, the 
monthly rate of pension shall be computed by reducing the 
applicable maximum pension rate by the countable income on 
the effective date of entitlement and dividing the remainder 
by 12. 38 C.F.R. § 3.273(a).

Review of the claims folder reveals that VA received the 
appellant's claim on March 20, 2006.  In June 2006, the RO 
awarded the appellant, the widow of the veteran, improved 
death pension benefits effective April 1, 2006.  38 U.S.C.A. 
§ 5111 (West 2002); 38 C.F.R. § 3.31 (2007) (Regardless of VA 
regulations concerning effective dates of awards payment of 
monetary benefits based on an award of pension may not be 
made for any period earlier than the first day of the 
calendar month following the month in which the award became 
effective.) 

Effective December 1, 2005, the appellant was receiving 
$797.50/month in Social Security benefits.  In August 2006, 
the appellant reported also receiving $41.96/month in 
interest payments.  She further reported, and Social Security 
confirmed, paying $88.50/month for Medicare.  Finally, she 
reported paying $2,010/year for an AARP Medicare supplement 
policy.  

Based on this information, the RO granted benefits in the 
amount of $16.66 per month effective April 1, 2006.  While 
this amount was higher than authorized by law, the question 
before the Board is whether the appellant was entitled to 
more than $16.66.  The undersigned finds that she was not.

In this regard, the appellant's income for VA purposes for 
the term beginning March 20, 2006 was $797.50/month from 
Social Security, and $42.00/month in earned interest.  This 
equates to a countable income of $10,074 (rounded to the 
nearest dollar).  Her countable income is then reduced by her 
payment of unreimbursed medical expenses totaling 
$3,072/year.  ($2,010/year for her AARP policy plus 
$1,062/year in Medicare premiums.)  The difference between 
$10,074 and $3,072 is $7,002.

As noted above, the maximum allowable improved death pension 
benefit effective from December 1, 2005 was $7,094/year.  The 
difference between $7,094 and $7,002 is $92.  Ninety-two 
dollars divided by 12 months is $7.66/month.  Hence, the 
benefit sought on appeal must be denied.

In reaching this decision the Board acknowledges that in 
August 2006, the appellant reported additional unreimbursed 
medical expenses totaling $4,557 which she incurred in 
calendar year 2005.   Unfortunately these expenses were 
incurred prior to the award of VA death pension benefits.  In 
order for VA to have considered these expenses they would 
have to have been incurred after March 20, 2006.


ORDER

Entitlement to improved death pension in excess of 
$16.66/month is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


